Exhibit 10.1

DISTRIBUTION AGREEMENT

This Agreement is made as of this 28th day of December, 2010, between

PHOENIX FOOTWEAR GROUP INC., a company incorporated in the state of Delaware,
with its principal place of business at 5840 El Camino Real, Suite 106.
CARLSBAD, CA.

(Hereinafter “LICENSOR”) and

CANADA SHOE (1998) CORP. #3148 20800 WESTMINSTER HWY. RICHMOND B.C Canada

(Hereinafter “DISTRIBUTOR”)

WHEREAS:

(a) LICENSOR designs and develops quality footwear and related products
throughout the world under the LICENSOR name and owns or controls the rights to
use and to authorize others to use the LICENSOR trademark, service mark, and
trade name and other intellectual property rights in connection with the design,
manufacture, marketing, distribution, and/or sale of said products, together
with the goodwill symbolized thereby and the business appertaining thereto; and

(b) DISTRIBUTOR wishes to have the right to distribute said products in the
TERRITORY of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

1. DEFINITIONS - As used herein:

1.1 “TERRITORY” shall mean CANADA

1.2 “PRODUCTS” shall mean only TROTTERS AND SOFT WALK branded footwear and
related products as LICENSOR in consultation with DISTRIBUTOR may from time to
time authorize DISTRIBUTOR in writing to sell in the TERRITORY.



--------------------------------------------------------------------------------

1.3 “ FIRST COST” shall mean the total cost per unit as invoiced by the factory
that manufactures the footwear or related products, including additional amounts
for unamortized tooling costs and agent commissions, if any.

1.4 “TRADEMARKS” shall mean the TROTTERS AND SOFT WALK trademark, together with
all other trademarks, service marks, trade names, style or model names, logos,
copyrights, construction and design of sole units, designs and other
intellectual property rights owned or controlled by LICENSOR.

2. APPOINTMENT - Subject to the terms and conditions of this Agreement LICENSOR
hereby appoints DISTRIBUTOR as its exclusive distributor of PRODUCTS in the
TERRITORY for the term of this Agreement. While LICENSOR cannot guarantee that
PRODUCTS will not enter the TERRITORY through parallel channels, LICENSOR will
make commercially reasonable efforts to ensure that none of their distributors
or sales outlets sell into the TERRITORY.

3. TERM OF AGREEMENT

3.1 Unless sooner terminated by either party in accordance with the provisions
of this Agreement, the initial term of this Agreement shall be for a period 3
years starting on January 1, 2011 upon execution of this Agreement and ending on
December 31, 2013 with an additional 3 years if agreed upon by both parties.

4. OBLIGATIONS AND RIGHTS OF DISTRIBUTOR

4.1 Best Efforts - During the term of this Agreement, DISTRIBUTOR shall use its
best efforts to:

4.1.1 Promote, develop the market for, sell and distribute PRODUCTS throughout
the TERRITORY,

4.1.2 Support and cooperate in the execution of global marketing plans and
strategies,

 

- 2 -



--------------------------------------------------------------------------------

4.1.3 Select dealers and maintain facilities for the sale of PRODUCTS, and
maintain a business and sales organization adequate to work and develop the
TERRITORY,

4.1.4 Confine retail and wholesale sales of PRODUCTS in the TERRITORY to
(a) persons who operate suitable retail locations, as determined by LICENSOR in
its sole discretion, and (b) wholesalers who sell to persons who operate
suitable retail operations,

4.1.5 Will honor pricing and payment terms for existing TROTTER AND SOFT WALK
accounts in Canada and

4.1.6 Comply with all local laws, rules, regulations and other governmental
requirements.

4.2 Purchases - Except as may be agreed in writing by LICENSOR, DISTRIBUTOR
shall purchase PRODUCTS exclusively from LICENSOR.

4.3 Payments for PRODUCTS - During the term of this Agreement DISTRIBUTOR shall
pay LICENSOR according to price lists denominated in U.S. Dollars provided by
LICENSOR to DISTRIBUTOR according to terms set by FACTORY. Prices shall be those
set forth on price lists in effect when the order is placed. DISTRIBUTOR shall
be responsible for all freight and duties from the factory to final destination.

4.3.A Factory direct costs. The DISTRIBUTOR agrees to buy inventory from
designated factories on a seasonal basis based on a first cost price, plus a 20%
royalty.

4.3 B The DISTRIBUTOR further agrees to purchase during the season from PHOENIX
FOOTWEAR GROUP’S US warehouse re-orders as needed and will pay a 20% royalty on
these goods, plus an additional 15% to cover inbound freight and duties. All
shipments would be F.O.B. OLD TOWN, MAINE.

4.3 C The DISTRIBUTOR would also purchase samples from LICENSOR as necessary at
first cost.

 

- 3 -



--------------------------------------------------------------------------------

4.3 D. Closing Inventory Purchase. The DISTRIBUTOR will purchase all current
inventory situated in Montreal at the PXG Canada Distribution centre from
LICENSOR. The current inventory has been selected and is detailed on Schedule A
to this agreement. The purchase price of this inventory equals landed cost plus
10% royalty.

4.4 Terms and Conditions of Payment for PRODUCTS

4.4.1 The supply of PRODUCTS by LICENSOR shall be subject to LICENSOR’s standard
terms and conditions of sale as promulgated from time to time by LICENSOR. Each
order and acceptance of such order for PRODUCTS shall constitute a separate
contract between LICENSOR and DISTRIBUTOR subject to the terms and conditions
thereof.

4.4.2 Payment for PRODUCTS shall be by bank draft or wire transfer confirmed by
a bank acceptable to LICENSOR or in accordance with other payment terms as
agreed in advance and in writing by LICENSOR.

4.5 Orders and Cancellations - All orders for PRODUCTS shall be submitted on
forms prescribed by and in accordance with such arrangements as are advised from
time to time by LICENSOR. Unless agreed to in writing by LICENSOR orders
received from DISTRIBUTOR shall not be subject to cancellation, change or
modifications by DISTRIBUTOR.

4.6 Records and Inspections - Complete and accurate books of account and records
of PRODUCTS purchased and sold by DISTRIBUTOR shall be maintained and retained
at DISTRIBUTOR’s offices. These records shall be available for inspection by
LICENSOR or its authorized representative, at any reasonable time while this
Agreement remains in effect and for a period of one (1) year thereafter. The
right to inspect shall include the right to copy part or all of such accounts
and records.

 

- 4 -



--------------------------------------------------------------------------------

4.7 Appointment of Manager - DISTRIBUTOR shall nominate as manager of the
LICENSOR business an individual acceptable to LICENSOR. This manager shall be
dedicated to the LICENSOR business, speak English to an acceptable commercial
standard and have full responsibility for the marketing, sales and performance
goals set forth herein.

4.8 Performance, Goals and Minimum Purchases - DISTRIBUTOR shall use its best
efforts to sell sufficient quantities of LICENSOR PRODUCTS to maintain a level
of performance to be agreed annually by DISTRIBUTOR and LICENSOR. As an absolute
minimum DISTRIBUTOR must each year purchase from LICENSOR footwear that are
equal to or exceed the amounts indicated on Exhibit A, attached hereto and made
a part hereof. This requirement is subject to there being no government quotas
which prevent the import of PRODUCTS into the TERRITORY in sufficient quantities
to meet these minimum goals.

4.9 Attendance at Sales Meetings - At least one officer or representative of
DISTRIBUTOR shall participate at DISTRIBUTOR’s expense in up to two (2) sales
meetings per year as arranged by LICENSOR, the time and place of such meetings
to be decided and advised by LICENSOR

4.10 Confidentiality Obligations

4.10.1 Both during and after the term of this Agreement, DISTRIBUTOR shall take
all reasonable and practicable steps to maintain in the strictest confidence all
Proprietary Information and other confidential information provided to
DISTRIBUTOR by or through LICENSOR and/or its affiliated companies. The term
“Proprietary Information” includes without limitation the following items:
product, materials, and components research; designs; drawings; blueprints;
specifications; sample requests; prototypes; models; development samples;
confirmation samples; test results; inventions; discoveries; trade secrets;
know-how; patent, design, copyright, and trademark applications; product briefs;
patterns; molds; screens; lasts; manufacturing methods and processes; market
research reports; marketing plans and forecasts; customer lists; program sheets;
style lists; and price schedules. This confidentiality requirement extends to
all forms and materials in which Proprietary Information may be contained,
including without limitation all draft and final originals, copies, memoranda;
notes; reports; writings; drawings; blueprints; graphs; charts; film; fiche;
photographs; tapes; discs; and other documentary electronic, or magnetic data
compilations. This requirement shall not apply with respect to information which
comes into the public domain other than by disclosure by DISTRIBUTOR.

 

- 5 -



--------------------------------------------------------------------------------

4.11 Advertising and Promotion

4.11.1 Subject to the approvals set forth in Paragraph 4.12.2 below, LICENSOR
grants DISTRIBUTOR permission to reproduce the TRADEMARKS on its advertising,
promotional and marketing materials, provided that all such advertising,
promotional and marketing materials used by DISTRIBUTOR must conform to all
advertising and trademark use guidelines provided by LICENSOR.

4.11.2 During each calendar year of this Agreement, DISTRIBUTOR agrees to spend
on advertising and promotions in the TERRITORY a sum equal to not less than two
percent (2%) of its total net invoiced sales of PRODUCTS. As a guideline, at
least two thirds of this expenditure shall be in the form of media (print, radio
and/or television) advertising

4.12 Territorial Limits - DISTRIBUTOR shall not, during the Term of this
Agreement, advertise, promote or market PRODUCTS, nor maintain agents, branch
office or distribution facilities to sell PRODUCTS outside the TERRITORY. Except
at the specific written request of LICENSOR, DISTRIBUTOR shall not solicit
orders for PRODUCTS from persons or companies outside the TERRITORY.

 

- 6 -



--------------------------------------------------------------------------------

4.13 Returns - DISTRIBUTOR agrees to accept defective product returns from its
customers. LICENSOR shall be responsible for defective product returns deemed of
substandard quality or not made to proper size and fit standards as agreed on by
both parties.

4.14 Product Liability Insurance. LICENSOR shall obtain product liability
insurance in the TERRITORY in an amount which is commercially reasonable given
the quantity of PRODUCTS to be distributed under this Agreement and the
potential for monetary recovery, and shall name DISTRIBUTOR and any successors
thereof as additional insured’s under such policy.

5. LICENSOR RETAIL OPERATIONS - This Agreement does not authorize DISTRIBUTOR to
operate itself or grant to others the right to operate LICENSOR retail stores
(i.e., those bearing the name of LICENSOR as part of the store name or in which
the store appears to be owned or controlled by LICENSOR). The operation of any
such LICENSOR retail sales operations shall require advance written
authorization by LICENSOR. The operation of any LICENSOR retail store by any
third party must be subject to separate agreement between LICENSOR and
DISTRIBUTOR.

6. USE PHOENIX FOOTWEAR GROUP AS COMPANY OR TRADING NAME - The name LICENSOR
shall not be used as the trading or company name of DISTRIBUTOR without the
written consent of LICENSOR. Nothing contained herein, however, shall be
construed to preclude DISTRIBUTOR from representing itself on its letterhead and
other stationery, etc as LICENSOR’s exclusive distributor in the TERRITORY, or
from using the LICENSOR trademark and logo on its stationery and advertising,
provided that the trading company name of the DISTRIBUTOR also appears on such
stationery and advertising and provided further that such is done in a manner
approved by LICENSOR.

7. TRADEMARKS

7.1 DISTRIBUTOR acknowledges that the TRADEMARKS and other intellectual property
have substantial goodwill.

 

- 7 -



--------------------------------------------------------------------------------

7.2 This Agreement does not constitute and shall not be construed as a license
of the TRADEMARKS or other intellectual property. DISTRIBUTOR acknowledges that
it does not claim any ownership rights in the TRADEMARKS and other intellectual
property and that it shall not acquire or claim any ownership rights therein by
reason of this Agreement, or as a result of use, or for any other reason.
DISTRIBUTOR will not at any time do, or knowingly permit others to do, any act
or thing which would in any way impair the rights of LICENSOR in and to the
TRADEMARKS or which may affect the validity of the TRADEMARKS or which may
dilute or depreciate the value of the TRADEMARKS or their reputation.
DISTRIBUTOR agrees that any rights in the TRADEMARKS which may arise by virtue
of DISTRIBUTOR activities pursuant to this Agreement or by operation of law
shall vest in and, at the written request of LICENSOR, shall be assigned to
PHOENIX FOOTWEAR GROUP absolutely and without charge.

7.3 DISTRIBUTOR shall not affix any other trademark or logo onto the PRODUCTS or
any packaging for the PRODUCTS.

7.4 DISTRIBUTOR undertakes not to copy, produce, make, modify or manufacture or
assist any person to copy, produce, make or manufacture goods similar to
PRODUCTS or any part thereof for use, sale or any other purpose.

7.5 DISTRIBUTOR acknowledges the sole right of LICENSOR to file and prosecute
any trademark or other application relating to the TRADEMARKS as LICENSOR may
deem advisable including any such applications arising from or made necessary by
the activities of the DISTRIBUTOR under this Agreement. DISTRIBUTOR will, when
requested by LICENSOR, cooperate with LICENSOR in connection with any such
applications, including applications to record the DISTRIBUTOR as a registered
or permitted user under new or existing trademark registrations or applications.
The expenses of preparing and prosecuting any applications or registrations and
the filing of any registered user agreements shall be borne by LICENSOR.

 

- 8 -



--------------------------------------------------------------------------------

7.6 DISTRIBUTOR shall, upon the expiration of ninety (90) days from the
termination of this Agreement, cease and desist from all use of the TRADEMARKS
and other intellectual property in any way and shall deliver up to LICENSOR or
destroy in a manner approved by LICENSOR, all material, signage, documents and
papers upon which the TRADEMARKS appear.

7.7 DISTRIBUTOR shall comply with LICENSOR’s guidelines on proper usage of the
TRADEMARKS and with all applicable laws with respect to printing and placement
of proper notice of the TRADEMARKS on PRODUCTS, and on all packaging and
advertising, marketing or promotional material. All such materials shall
indicate that the TRADEMARKS are owned or controlled by LICENSOR, and have been
applied by or under license from LICENSOR as is appropriate in each case.

7.8 DISTRIBUTOR shall:

7.8.1 make regular checks within the TERRITORY to see if there is any
infringement or other violation of the TRADEMARKS or any other rights of
LICENSOR, including any unauthorized use of the TRADEMARKS within the TERRITORY
(hereinafter referred to as “illegal acts”),

7.8.2 Promptly inform LICENSOR in writing of all illegal acts of which it
becomes aware.

7.8.3 On request, provide LICENSOR with as much information as DISTRIBUTOR can
reasonably obtain about all such illegal acts.

7.8.4 Upon learning of any “illegal acts”, LICENSOR shall be entitled, at its
discretion, to take such action as it considers necessary or appropriate to
enforce LICENSORS rights, including without limitation action to suppress or
eliminate the illegal acts. LICENSOR shall also be entitled to seek recovery for
all damages resulting there from, including damages which might otherwise be due
to DISTRIBUTOR by operation of law or otherwise. DISTRIBUTOR shall have no
authority to enforce the rights of LICENSOR in and to the TRADEMARKS and other
intellectual property, nor shall DISTRIBUTOR have any control over action taken
by LICENSOR to enforce such rights.

 

- 9 -



--------------------------------------------------------------------------------

7.8.5 DISTRIBUTOR shall, at the request of LICENSOR, make available to LICENSOR
free of charge all information and particulars in its possession which will
assist LICENSOR to deal with illegal acts and will, at LICENSORS request and
expense, join in any action necessary to suppress and prevent any illegal acts
or the continuation thereof.

7.8.6 LICENSOR shall be entitled to all damages, costs and other sums which may
be due or recoverable as a result of any illegal acts.

8. SPECIAL RIGHTS OF TERMINATION

8.1 If either party shall actually or effectively cease to conduct its business;
or shall make any involuntary assignment of either its assets or its business
for the benefit of creditors; or if a trustee or receiver or administrator is
appointed to administer or conduct its business affairs; or if any insolvency,
bankruptcy or similar proceedings are commenced by itself or against it, then
the other party may terminate this Agreement with immediate effect upon written
notice to the other party.

8.2 If DISTRIBUTOR fails to remit to LICENSOR within sixty (60) days from the
time specified as the due date any sum payable to LICENSOR under the terms of
this Agreement, including payment for PRODUCTS (or to a neutral party agreed by
LICENSOR in the case of any disputed sums), LICENSOR may terminate this
Agreement by providing thirty (30) days written notice to DISTRIBUTOR.

 

- 10 -



--------------------------------------------------------------------------------

8.3 LICENSOR may terminate this Agreement with immediate effect upon written
notice to DISTRIBUTOR in the event that:

8.3.1 DISTRIBUTOR violates the territorial limits prescribed herein; or

8.3.2 DISTRIBUTOR fails to meet the purchase minimums set out in Paragraph 4.8;

8.3.3 The control of DISTRIBUTOR shall pass from the present shareholders to
other persons whom LICENSOR shall in its absolute discretion regard as
unsuitable; or

8.3.4 DISTRIBUTOR or any of its directors or officers acts in manner which in
the opinion of LICENSOR is likely to bring LICENSOR into disrepute.

9. TERMINATION ON DEFAULT - In addition to the special rights of termination
provided in the preceding paragraph, in the event that LICENSOR or DISTRIBUTOR
shall fail to perform any of their obligations to the other party under this
Agreement, and such non-performance is not cured within thirty (30) days after
written notice of said non-performance being given by the other party, then the
other party may give written notice to the other party of its intention to
terminate this Agreement with immediate effect. If such non-performance has been
cured within said thirty (30) day period, however, it shall not be deemed a
breach of this Agreement.

10. RIGHTS AND DUTIES UPON EXPIRATION OR TERMINATION OF AGREEMENT

10.1 In the event of the expiration or termination of this Agreement for any
reason:

10.1.1 DISTRIBUTOR shall immediately cease holding itself out to third parties
as being associated with LICENSOR.

 

- 11 -



--------------------------------------------------------------------------------

10.1.2 DISTRIBUTOR shall return all Proprietary Information and other
confidential information previously received from LICENSOR, in whatsoever form
contained, which is in DISTRIBUTOR’s possession or control, including all
originals, copies, reprints, translations and samples thereof, within twenty
(20) days after receipt of a written request from LICENSOR. In addition,
DISTRIBUTOR shall provide LICENSOR within twenty (20) days with a list of all
trade customers who have purchased PRODUCTS from DISTRIBUTOR within the previous
12 months, including the addresses of such customers.

10.1.3 Outstanding unpaid invoices between LICENSOR and DISTRIBUTOR shall become
immediately payable.

10.1.4 DISTRIBUTOR shall have no further rights to use the TRADEMARKS or any of
LICENSORS intellectual property rights and in particular but without prejudice
to the generality of the foregoing shall cease to use the TRADEMARK on its
letterheads, packaging or elsewhere.

10.1.5 DISTRIBUTOR shall immediately cease purchasing, selling, advertising,
and/or distributing any PRODUCTS, except as provided for herein. DISTRIBUTOR
shall not be entitled to delivery of any then outstanding LICENSOR orders,
whether or not such orders have been accepted by LICENSOR.

10.1.6 DISTRIBUTOR shall for 120 (one hundred and twenty) days following the
termination date have the right to fulfill from its inventory any orders
outstanding for PRODUCTS at the date of termination. DISTRIBUTOR shall furnish
LICENSOR with a list of all outstanding orders within twenty days of the
termination date.

10.1.7 As to any remaining inventory, LICENSOR shall have the option to buy the
whole or any part of said inventory from DISTRIBUTOR at DISTRIBUTOR purchase
cost (including duties, taxes and delivery charges) or wholesale market value,
whichever is lower.

10.1.8 If LICENSOR fails to exercise the option set forth in subparagraph 10.1.7
above by the end of the one hundred and twenty (120) day sell-off period
provided in subparagraph 10.1.6 above, DISTRIBUTOR shall be free to sell any
remaining inventory.

 

- 12 -



--------------------------------------------------------------------------------

10.2 LICENSOR or its designated representatives shall have the right during the
one hundred and twenty (120) day period prior to the expiration of the term of
this Agreement or its termination to advertise PRODUCTS, approach customers and
to take orders for the delivery of PRODUCTS in the TERRITORY after the
expiration date.

10.3 Termination of this Agreement shall not prejudice any rights of either
party which have arisen on or before the date of termination, and which are
intended to have continuing effect.

11. INDEMNITY

11.1 LICENSOR shall indemnify and hold DISTRIBUTOR harmless from any and all
claims, actions and demands made or brought by any third party that the
DISTRIBUTOR use of the TRADEMARKS infringes or otherwise violates any rights of
such third party, provided that such claim or demand does not arise as a result
of any action by DISTRIBUTOR which is not expressly or implicitly permitted by
this Agreement. DISTRIBUTOR shall inform LICENSOR immediately of any such claim
and make no admission in relation thereto. DISTRIBUTOR will pay over to LICENSOR
any costs or sums which DISTRIBUTOR receives or may be entitled to receive as a
result of such suit less any costs, disbursements and other legitimate direct
expenses incurred and paid by DISTRIBUTOR. LICENSOR shall, at its own expense,
be entitled to conduct and or settle all negotiations and litigation so arising
and DISTRIBUTOR agrees to be bound by any settlement or agreement reached by
LICENSOR in such matter. DISTRIBUTOR shall assist LICENSOR in preparation of the
defense of any such claim, action or demand by providing whatever information or
assistance from its staff as may reasonably be required.

11.2 DISTRIBUTOR shall indemnify and hold LICENSOR harmless from any and all
claims, actions, demands, damages and costs in connection with and arising out
of DISTRIBUTOR activities under this Agreement. DISTRIBUTOR shall vigorously
defend any legal action brought against it in connection with its activities
under this Agreement and engage counsel approved by LICENSOR.

 

- 13 -



--------------------------------------------------------------------------------

12. MISCELLANEOUS

12.1 The terms of this Agreement are binding upon and shall endure solely for
the benefit of LICENSOR and DISTRIBUTOR.

12.2 This Agreement is non-assignable in whole or in part by DISTRIBUTOR without
the written consent of LICENSOR. Transfer of the ownership of the assets or the
shares of DISTRIBUTOR from the shareholders at the date of execution of this
Agreement shall, for the purposes of this paragraph, be considered an assignment
by DISTRIBUTOR requiring LICENSOR’s written consent. DISTRIBUTOR shall at
LICENSOR’s request provide LICENSOR such information as it shall reasonably
require to verify the ownership and control of DISTRIBUTOR.

12.3 LICENSOR and DISTRIBUTOR shall each execute and deliver all such
instruments and do such acts as may be necessary or reasonably required by the
other party to evidence or give effect to this Agreement or its terms.

12.4 LICENSOR and DISTRIBUTOR have entered into this contract as independent
contractors only. This Agreement does not constitute DISTRIBUTOR as the agent or
legal representative of LICENSOR nor does it constitute LICENSOR as the legal
representative of DISTRIBUTOR. Neither party shall have any right or authority
to assume or create any obligation or responsibility, express or implied, on
behalf of or in the name of the other, or to bind the other in any manner.
Furthermore, whenever DISTRIBUTOR describes its relationship to LICENSOR it
shall make it clear that it is a distributor and not an agent or representative
and that it has no authority to make contracts or incur obligations binding on
LICENSOR.

12.5 Failure of a party to enforce one or more of the provisions of this
Agreement or to exercise any option or other rights hereunder or to require at
any time performance of any of the obligations hereof shall not be construed to
be a waiver of such provisions by such party or in any way to affect the
validity of this Agreement or such party’s right thereafter to enforce each and
every provision of this Agreement, nor to preclude such party from taking any
other action at any time which it would legally be entitled to take.

 

- 14 -



--------------------------------------------------------------------------------

12.6 The provisions of this Agreement apply separately to each and every country
included in the definition of TERRITORY. At its option, LICENSOR may elect to
terminate this Agreement for any country if DISTRIBUTOR fails to meet the
requirements of this Agreement for such country, in which case the provisions of
this Agreement relating to post-termination obligations shall apply for the
terminated country and the other provisions of this Agreement shall continue to
apply for the non-terminated countries.

13. NOTICES/REPORTS - All notices and requests for written approval provided for
herein, shall be submitted by facsimile transmission, courier or airmail as
appropriate. Additionally, all formal notices to LICENSOR, annual accounts,
audit certificates etc. shall be sent by certified or registered mail, return
receipt requested, or by hand delivery to the LICENSOR at the address noted on
the first page of this Agreement. All notices to DISTRIBUTOR shall be sent to
the address noted on the first page of this Agreement. Either party to this
Agreement may provide the other party with written notices of changes of address
to be thereafter used for the purpose of this Agreement.

14. ENFORCEABILITY - If any provision of this Agreement is held void by a final
judgment or decree of any court, commission or other judicial or quasi-judicial
body of competent jurisdiction, this Agreement as a whole shall remain in force
and effect in all other respects as if said provisions had not been included in
this Agreement, unless said judgment of invalidity affects the contract as a
whole.

15. FORCE MAJEURE - No party shall be liable for the failure to carry out its
obligations hereunder in the event that it is prevented from doing so by war,
unavailability of shipping vessels, insurrection, governmental action
prohibiting importation of goods or any other similar causes beyond the control
of the party.

 

- 15 -



--------------------------------------------------------------------------------

16. GOVERNING LAW/JURISDICTION

16.1 The parties agree that the internal laws of the USA shall govern the
validity, construction and interpretation of this Agreement.

16.2 DISTRIBUTOR hereby submits to the exclusive jurisdiction of the Courts of
the USA and undertakes that it will not commence in any other jurisdiction any
action or proceedings in relation to any claim, dispute or difference which may
arise hereunder or in connection with the enforcement of any judgment rendered
in relation thereto. The Distributor hereby agrees that for the purpose of any
proceedings in the United States courts, service of any and all process or other
documents on Distributor shall be validly effected by registered air mail to (or
at LICENSOR’s sole discretion by leaving the same at) the address for
DISTRIBUTOR referred to herein.

16.3 The parties agree that LICENSOR may additionally or alternatively at its
sole discretion commence proceedings against DISTRIBUTOR in any Court or other
tribunal in the TERRITORY and in such event DISTRIBUTOR shall submit to the
jurisdiction of such Court or other tribunal.

17. ATTORNEY’S FEES - In case suit or action is instituted in connection with
any of the terms, covenants or conditions of this Agreement, the prevailing
party in such litigation shall be fully reimbursed by the losing party for such
costs and disbursements and reasonable attorney’s fees as are incurred by the
prevailing party in both trial and appellate courts.

18. ENTIRE AGREEMENT - The signatures of the parties set forth below is their
acknowledgment that this Agreement sets forth their entire understanding and
agreement and supersedes with effect from the commencement of this Agreement, as
provided in Paragraph 3.1 above, any and all prior understandings, contracts or
agreements between DISTRIBUTOR and LICENSOR with respect to the subject matter
of this Agreement. There are no representations or promises between the parties
hereto except as set forth herein. No provision of this Agreement may be waived,
changed, terminated, modified or discharged, orally or otherwise, except by
subsequent written agreement signed by the other party against whom such waiver,
change, termination, modification or discharge is sought to be enforced.

 

- 16 -



--------------------------------------------------------------------------------

AUTHORIZATION -The undersigned represent that they are authorized to sign this
Agreement on behalf of the parties hereto. The parties each represent that no
provision of this Agreement will violate any other agreement that a party may
have with any other person or company. Each party has relied upon said
representations in entering into this Agreement.

By: Mogens Jessen

 

/s/ Mogens Jensen

 

Title: President Canada Shoe (1998) Corp.

 

 

By: Jim Riedman

 

/s/ Jim Riedman

 

Title: C.E.O. Phoenix Footwear Group

 

- 17 -



--------------------------------------------------------------------------------

EXHIBIT A: MINIMUM PAIRS TO BE PURCHASED BY CANADA SHOE CORP

 

2011:

     20,000        pairs      

2012:

     26,000        pairs      

2013:

     32,000        pairs      

 

- 18 -